DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Appellant’s Appeal Brief
After reviewing the rejection, the previous Office action and responses by the applicants, and the references with respect to the limitation, “creating an attenuation correction map using the at least one PET image and a reference data set, wherein the reference data set includes data from at least a second subject using another imaging modality and wherein the reference data set does not include imaging data acquired from the subject” or equivalent limitation, the ground of rejection set forth in the Office action dated 7 May 2021 from which the appeal is taken will be withdrawn.
		
REASONS for ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The prior art and the references disclosed in the PTO 892 and searched by the examiner do not disclose or teach “creating an attenuation correction map using the at least one PET image and a reference data set, wherein the reference data set includes data from at least a second subject using another imaging modality and wherein the reference data set does not include imaging data acquired from the subject” or equivalent features recited in the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Following is a list of references pertinent to the subject matter disclosed in the claims:
Newport et al. (US 2003/0161521 A1): Apparatus and methods for three dimensional image reconstruction from data acquired in a positron emission tomograph ( PET). This invention uses a parallel/pipelined architecture for processing the acquired data as it is acquired from the scanner. The asynchronously acquired data is synchronously stepped through the stages performing histogramming, normalization, transmission/attenuation, Mu image reconstruction, attenuation correction, rebinning, image reconstruction, scatter correction, and image display 
Salomon et al. (US 2011/0007958 A1): A method of image reconstruction corrected for attenuation is provided for use with radioemission-based imaging, such as SPECT and PET. This method includes collecting measured emission projection data. The emission projection data, a reconstruction of the emission projection data, and a priori organ information are collectively analyzed to generate a body region estimate of the imaged subject. Each voxel of the body region estimate is then homogenously assigned an attenuation coefficient to generate an initial attenuation map estimate. An initial emission assumption is also generated based on a reconstruction of the emission projection data. The initial emission assumption and initial attenuation map estimate are then processed and refined to produce an image reconstruction. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN W LEE whose telephone number is (571)272-9554.  The examiner can normally be reached on Mon-Fri 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NAY MAUNG can be reached on 571-272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JOHN W LEE/Primary Examiner, Art Unit 2664